NO. 07-03-0137-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

DECEMBER 3, 2003

______________________________


EMILIO CORTEZ SANDOVAL, JR., APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 287TH DISTRICT COURT OF BAILEY COUNTY;

NO. 2154; HONORABLE GORDON H. GREEN, JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
PERMANENT ABATEMENT
	Following a plea of not guilty, appellant Emilio Cortez Sandoval, Jr. was convicted
by a jury of delivery of a controlled substance, enhanced, and punishment was assessed 
at 15 years confinement and a $5,000 fine.  Following submission of this appeal, the State
filed a Suggestion of Death indicating appellant died on November 16, 2003.  
	An appellant's death during the pendency of his appeal deprives an appellate court
of jurisdiction.  See Freeman v. State, 11 S.W.3d 240 (Tex.Cr.App. 2000) citing Ryan v.
State, 891 S.W.2d 275 (Tex.Cr.App. 1994).    Accordingly, this appeal is permanently
abated.
						Don H. Reavis
						    Justice
 

Do not publish.

es/>
   
   
   
  
  
   
   
   
   
   
   
   
   
   
   
   
  







NO. 07-10-00445-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

DECEMBER
2, 2010
 

 
IN RE RODDY D. PIPPIN, RELATOR

 

 
 
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Relator Roddy Dean
Pippin, proceeding pro se, filed a
petition for writ of mandamus on October 25, 2010.  By letter of October 26, we informed relator of his failure to pay the requisite filing
fee.  In a letter of November 12, we
notified relator the filing fee remained unpaid and
explained the proceeding would be dismissed unless the filing fee was paid or
an affidavit of indigence filed by November 23. 
See Tex. R. App. P. 5, 20.1,
42.3(c).  Relator
did not pay the fee or file an affidavit of indigence as directed.  
Accordingly, we dismiss relators
petition.  See Tex. R. App. P. 5, 42.3(c).
 
Per Curiam